Filed 2/16/21 P. v. Williamson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C091751

         v.                                                                        (Super. Ct. No. 19F134)

TIMOTHY MICHAEL WILLIAMSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Timothy Michael Williamson asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Trinity County Sheriff’s Deputy Jacob Hess contacted defendant when he was
sitting in a silver SUV after Hess received a report of an individual looking through
windows in the area and getting into a silver SUV. Defendant was in the car with
Jessica S. -- who was pregnant with defendant’s child and had a restraining order



                                                             1
protecting her from contact with defendant -- to discuss issues related to their expected
child.
         Deputy Hess asked defendant for his name and date of birth and defendant
provided false information. Deputy Hess suspected the information was false and was
aware of a warrant out for defendant’s arrest, so he asked defendant to get out of the
vehicle. Defendant initially complied but then attempted to run away. Deputy Hess tried
to restrain defendant and the two struggled before two California Highway Patrol officers
arrived and helped arrest defendant. Deputy Hess had cuts on his knees, an injury to the
tendon in his right hand, and two black eyes from the struggle with defendant.
         Defendant was charged with two felonies, battery against a peace officer
(Pen. Code, § 243, subd. (c)(2)) and aggravated resisting of an executive officer in the
performance of a duty (Pen. Code, § 69), along with two misdemeanors, providing false
information to a peace officer (Pen. Code, § 148.9, subd. (a)) and disobeying a domestic
relations order (Pen. Code, § 273.6, subd. (a)). Defendant was held to answer on all
charges except for the disobeying a domestic relations order.
         The jury found defendant guilty of aggravated resisting an executive officer and
providing false information. The jury could not reach a verdict on the battery against a
peace officer charge, so the trial court declared a mistrial as to that charge.
         The trial court sentenced defendant to the upper term of three years for the felony
resisting an officer conviction and a concurrent six months for the misdemeanor false
information conviction. The trial court dismissed the battery against a peace officer
charge.
         Defendant did not obtain a certificate of probable cause.
                                               II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of

                                               2
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed, and we received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                     /S/
                                                  MAURO, Acting P. J.



We concur:



    /S/
DUARTE, J.



    /S/
KRAUSE, J.




                                              3